I think this case falls within the operation of the rule that where a contract stipulates for one of two things in the alternative, one of which involves the mere payment or retention of a certain sum of money, equity will not interfere to decree a specific performance of the first alternative, but will leave the aggrieved party to his legal remedy of recovering the money specified in the second alternative. The reason for the rule is that, as the parties have specifically agreed upon the damages for a breach of the contract, equity will leave them to their legal remedies, which by their own contract they have made adequate. See Pomeroy's Specific Performance (3rd Ed.) Sec. 50, and cases cited.